18-01637-jlg    Doc 7        Filed 12/13/18   Entered 12/13/18 16:24:03       Main Document
                                              Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re
                                                                  Chapter 7
 PANOS SERETIS,
                                                                  Case No. 18-11852
                Debtor.


 YANNIS (IOANIS) BONIKOS, DIMITRIOS                               Adversary Proceeding
 OIKONOMOPOULOS,       and    RIGEL
 SHAHOLLI,                                                        Case No. 18-1637

                Plaintiffs

                          v.

 PANOS SERETIS

                Defendant.


                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Foley & Lardner LLP hereby appears as counsel

for Debtor PANOS SERETIS. Pursuant to Rules 2002, 9007 and 9010 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and sections 102(1), 342 and 1109(b) of title 11

of the United States Code (the “Bankruptcy Code”), Mr. Seretis requests that copies of all notices

and pleadings given or required to be given in the above-captioned chapter 7 case, be given to and

served upon:

               Katherine R. Catanese
               FOLEY & LARDNER LLP
               90 Park Ave.
               New York, NY 10016
               Telephone: (212) 338-3496
               Facsimile: (212) 687-2329
               Email: kcatanese@foley.com
18-01637-jlg     Doc 7     Filed 12/13/18      Entered 12/13/18 16:24:03          Main Document
                                               Pg 2 of 3


                PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rules 2002

and 9010(b) and Bankruptcy Code section 1109(b), the foregoing request includes not only the

notices, papers, pleadings, and orders referred to in the Bankruptcy Rules specified above, but also

includes, without limitation, any and all notices, papers, applications, motions, petitions,

pleadings, requests, complaints or demands, whether formal or informal, whether written or oral,

and whether transmitted or conveyed by mail, hand delivery, telephone, facsimile, electronic mail,

or otherwise, which affects or seeks to affect the above-captioned debtor, his property or the

administration of his chapter 7 cases.

                PLEASE TAKE FURTHER NOTICE that this Notice of Appearance shall not

be deemed to be construed to be (i) a waiver of the right of Mr. Seretis (a) to have final orders

entered only after de novo review by a United States District Court, (b) to trial by jury in any

proceedings so triable in this case or any case, controversy, or proceeding related to this case, (c) to

have the United States District Court withdraw the reference in any matter subject to mandatory

or discretionary withdrawal, or (d) to object to the jurisdiction or venue of the Court or venue of

this case, or (ii) a waiver of any other rights, remedies, claims, actions, defenses, setoffs, or

recoupments, as appropriate, to which Mr. Seretis is or may be entitled in law or equity, all of

which rights, claims, actions, defenses, setoffs, and recoupments Mr. Seretis expressly reserves.

                PLEASE TAKE FURTHER NOTICE that the undersigned hereby demands that

the name and address set forth herein be added to the mailing matrix in these cases.


 Dated: December 12, 2018                       FOLEY & LARDNER LLP
        New York, New York
                                                /s/ Katherine R. Catanese
                                                Katherine R. Catanese
                                                FOLEY & LARDNER LLP
                                                90 Park Avenue
                                                New York, NY 10016
18-01637-jlg   Doc 7   Filed 12/13/18   Entered 12/13/18 16:24:03    Main Document
                                        Pg 3 of 3


                                        Telephone: (212) 338-3496
                                        Facsimile: (212) 687-2329
                                        Email: kcatanese@foley.com

                                        Attorney for Panos Seretis
